Citation Nr: 1541935	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO. 15-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to August 31, 2011 for the award of a 30 percent rating for left knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In that decision, the RO granted an increased rating of 30 percent for the Veteran's left knee DJD.

The RO granted an earlier effective date for the award of a 30 percent rating for left knee DJD in a January 2015 rating decision. However, the Veteran continues to argue that the proper effective date for the claim is earlier than the date granted in January 2015. As such, the Board finds that the full benefit sought by the Veteran on appeal has not yet been granted, and therefore the issue is still on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

Some RO actions may operate as a waiver of the time requirements for filing a substantive appeal. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32).

In this case, following the issuance of the statement of the case on January 7, 2015, the Veteran submitted a substantive appeal which was received on March 11, 2015, which is outside of the 60 day appellate period. However, there is no indication that the RO rejected the substantive appeal as untimely. 38 C.F.R. § 19.32. Indeed, as the Veteran has been notified that his appeal has been certified to the Board, VA has treated the issue as though it is properly on appeal. Percy, 23 Vet. App. 37. Therefore, the Board finds that VA has waived any objection to the timeliness of the Veteran's substantive appeal of the January 2015 statement of the case, and that the current appeal is properly before the Board.

The Board remanded the issue on appeal for the issuance of a statement of the case in December 2014. The statement of the case having been issued, the Board finds the directives have been substantially complied with and that the matter is again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Board notes that in the August 2015 appellate brief the Veteran's representative expresses some confusion as to whether the issue on appeal is entitlement to an increased rating in excess of 30 percent for the left knee disability or entitlement to an earlier effective date for the grant of 30 percent. 

While the ultimate orders of the January 2015 adjudicatory decisions are admittedly confusingly worded, when the rationale supporting the decisions is examined it is clear that the decisions addressed the issue of entitlement to an earlier effective date, and did not either raise or adjudicate the issue of entitlement to an increased rating. However, the Veteran's representative has now raised the issue of entitlement to an increased rating in their May 2015 and August 2015 statements, and therefore the Board will refer that issue for adjudication by the RO.

The issue of entitlement to an increased rating in excess of 30 percent for left knee DJD has been raised by the record in May 2015 and August 2015 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection arose from an August 2010 application, and in a December 2012 rating decision an increased rating of 30 percent for left knee DJD based on limitation of extension was granted initially effective June 27, 2012; the initial effective date was revised to August 31, 2011 in a January 2015 rating decision.

2. The objective medical evidence of record reflects that the Veteran's left knee symptomatology did not meet or approximate the level of severity contemplated by a 30 percent rating for limitation of extension until August 31, 2011, which is later in time than the date of receipt of the Veteran's claim for an increased rating.


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2011 for the award of a 30 percent rating for a left knee disability have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the effective date assigned following the grant of the increased evaluation. Once granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records, as well as the Veteran's Social Security Administration (SSA) records, have also been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, in this case, a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date for the award of a 30 percent rating for his left knee DJD, and therefore VA had no duty to obtain one. Since VA has obtained all relevant identified records and the duty to provide an examination did not attach, its duty to assist in this case is satisfied.

II. Earlier Effective Date

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. For an increased rating claim, the effective date shall be the later of either the date of receipt of claim or the date entitlement arose. 38 C.F.R. § 3.400(o). An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 C.F.R. §§ 3.400(o)(1), (2). As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 5107 (West 2014).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

When determining the date of claim for the purposes of assigning an effective date, the finality of any prior decisions must be evaluated. To this end, new and material evidence received prior to the expiration of the period for appealing a prior decision will be considered as having been filed in connection with the claim which was pending at the beginning of that appellate period. 38 C.F.R. § 3.156(b). When evidence is submitted during the appellate period following a decision, VA must assess whether that evidence constitutes new and material evidence relating to the old claim. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

If the evidence is determined to be new and material and was submitted prior to the expiration of the appellate period, a decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim." Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). In short, new and material evidence submitted within the appellate period of a prior disallowance prevents that decision from becoming final, and therefore the date of claim for earlier effective date purposes will be the date of the older, previously disallowed claim. Bond, 659 F.3d at 1367-68; 38 C.F.R. §§ 3.156(b), 3.400.

Here, the Veteran's original claim for service connection was received in August 2010.  Following the grant of service connection for his left knee DJD in April 2011, the Veteran filed a claim for an increased rating for that knee in May 2011.  The Veteran did not express disagreement with the disability rating or effective date assigned for his award; he specifically indicated that he wished to file for an increased rating.  This claim was denied in an April 2012 rating decision. In June 2012 the Veteran filed another claim for an increased rating, which the RO granted in December 2012. The Veteran at no point, either in his June 2012 claim for an increased rating or in any other correspondence, expressed disagreement with the April 2012 denial. Therefore, the Board finds that a notice of disagreement as to either the April 2011 or April 2012 decision was not submitted. 38 C.F.R. § 20.302.

However, in conjunction with the May 2011 claim, a VA examination was provided in June 2011, and the report of that examination was associated with the claims file.  Similarly, following the June 2012 claim for an increased rating for his left knee, a VA examination for the Veteran's left knee was provided in November 2012, and the examination report associated with the claims file. As evidence concerning the left knee was associated with the claims file within the appellate period following both the April 2011 and April 2012 decisions, the Board is of the opinion that neither became final with respect to the matter of the appropriate disability rating.  .

Both of these examinations were new evidence as they were not previously considered in the RO decisions, and are material as to the matter of the appropriate disability rating. 38 C.F.R. § 3.156(a). As such, the Board finds that these examination reports are new and material evidence as to the prior rating decisions and that the matter of the appropriate disability ratings for left knee DJD has remained pending from the date of receipt of his original claim for service connection.

Although the reports were obtained by VA in conjunction with what was at the time viewed as a new claim for an increased rating for left knee DJD, that fact is irrelevant based on the wording of the regulation and controlling case law. All that is required is that new and material evidence be submitted within the one year period, regardless of which party obtains or submits the information. 38 C.F.R. § 3.156(b). As the examinations report are new and material evidence and were submitted within the appellate period, VA must consider them as having been submitted in conjunction with the previously denied claim. 38 C.F.R. § 3.156(b) (stating that "new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" (emphasis added)). 

With the date of claim established the Board must now determine when entitlement to a 30 percent rating arose. 38 C.F.R. § 3.400(o). The term "date entitlement arose" is not defined in the current statute or regulation. See id. However, case law has interpreted the phrase as the date when the claimant met the requirements for the benefits sought. This is determined on a "facts found" basis. See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). Here, the Veteran is requesting an earlier effective date for the award of a 30 percent rating. Thus, the date entitlement arose will be the date on which the Veteran's left knee symptomatology either met or approximated the level of severity contemplated by a 30 percent rating for limitation of extension.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. A 30 percent rating for limitation of extension is warranted for extension limited to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. The RO assigned the Veteran's date of entitlement based on an August 31, 2011 physical therapy record which indicated the Veteran had limitation of extension in the left knee to 20 degrees. 

Reviewing the medical evidence of record prior to that date, there is no evidence that the Veteran's left knee disability was manifested by limitation of extension to 20 degrees at any point prior to August 31, 2011. A June 2011 VA examination indicated that the Veteran had full extension to zero degrees, including after repetitive testing. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59. April 2011 and June 2011 VA treatment records reflect that the Veteran had limitation of extension to 5 degrees, but this level of limitation does not meet or approximate the level of severity contemplated by a 30 percent rating for limitation of extension. 

SSA and private treatment records are silent for any testing that indicates the left knee DJD was characterized by limitation of motion approximating the level contemplated by a 30 percent rating. Based on this evidence, the Board finds that the August 31, 2011 treatment record is the first objective evidence that the Veteran's left knee disability was manifested by symptomatology warranting a 30 percent rating for limitation of extension, and therefore that is the date that entitlement to a rating of 30 percent arose. 38 U.S.C.A. § 5110 (a); see also McGrath, 14 Vet. App. at 35.

As the date entitlement arose (August 31, 2011) is later in time than the date of receipt of the Veteran's claim (August 2010) the Board finds that the currently assigned effective date of August 31, 2011 for the award of an increased rating of 30 percent for left knee DJD is proper. There is no evidence that the increase in disability occurred prior to August 31, 2011. 

The Board notes that the Veteran has repeatedly contended that the date of the award of the 30 percent rating should go back to the date of his original claim for service connection for his left knee, which was received on August 10, 2010. However, the date entitlement arose, here August 31, 2011, is later in time than the date of claim, and therefore, is the proper effective date for the grant of the increased rating of 30 percent. 38 C.F.R. § 3.400(o).

The Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). As the date entitlement arose is later in time than the date of his claim, the Board finds that an effective date earlier than August 31, 2011 is not warranted in this case.


ORDER

Entitlement to an effective date prior to August 31, 2011 for the award of a 30 percent rating for left knee DJD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


